Title: Receipt for Goods Used by Washington, 30 September 1783
From: Howe, Bezaleel
To: 


                  
                     
                     Head Quarters Rocky Hill 30th of Septemr 1783
                  
                  Receivd of Daniel Parker & Co. By the Hand of Mr Joseph Skelton five Hundred & forteen & 1/2 Lbs. of Beef; Eight Hundrd & Sixty three & 1/2 Lbs. of Bread thirty Eight & 3/4 Lbs. of Soap one Hundred and ten Lbs. of Candles for the Use of His Excellency General Washingtons Famely in the Present Month of Sepr.
                  
                     Bezl Howe Comdt of
                     His Excellencys Guard
                  
               